COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Azhar M. Chaudhary v. Victoria A. Mora and Kristie R. Salter

Appellate case number:     01-21-00352-CV

Trial court case number: 18-DCV-254442

Trial court:               434th District Court of Fort Bend County

       The motion for en banc reconsideration is denied.
       It is so ORDERED.

Judge’s signature:    /s/ Peter Kelly
                      Acting for the Court

Panel consists of Chief Justice Radack, and Justices Kelly, Goodman, Hightower, Countiss,
Rivas-Molloy, Guerra, and Farris.

Justice Landau, not participating.


Date: December 13, 2022